GROWBLOX SCIENCES, INC. 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128 January 22, 2015 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. H. Roger Schwall Assistant Director Division of Corporation Finance Washington, D.C. 20549 Re:Growblox Sciences, Inc. (the “Company”) Form S-1; File No. 333-198967 (the “Registration Statement”) Withdrawal of Request for Acceleration Dear Mr. Schwall: On January 14, 2015, as CEO of the Company, I requested in behalf of the Company, the acceleration of the effective date and time of the Registration Statement to 3:00 p.m. Eastern time on January 21, 2015.Again in behalf of the Company I hereby withdraw our request for acceleration of the Registration Statement as of January 21, 2015, or any other date. Very truly yours, /s/ Craig Ellins Craig Ellins Chief Executive Officer
